Citation Nr: 1203302	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  04-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  What evaluation is warranted for a right shoulder acromioclavicular subluxation, status post anterior capsule-labral reconstruction from July 18, 2002?

2.  What evaluation is warranted for a left shoulder reconstruction with residuals from July 18, 2002, exclusive of a period of an assigned temporary total rating from September 6, 2006 to October 31, 2006?  

3.  What evaluation is warranted for migraine headaches from July 18, 2002?
 
4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to July 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2003 and July 2004 rating decisions rendered by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, a hearing was held before a Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.  

In April 2006 and May 2009, the Board, in pertinent part, remanded the issues regarding increased evaluations for the shoulders and migraine headaches.  In September 2010, the Board denied initial evaluations greater than 30 percent for the right shoulder and 20 percent for the left shoulder, exclusive of the temporary total evaluation; and granted an initial 30 percent rating for migraines.  A September 2010 rating decision implemented the increase effective July 18, 2002.  

The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the parties filed a Joint Motion for Partial Remand (joint motion).  By Order dated April 18, 2011, the Court granted the motion and that part of the Board's decision that denied entitlement to initial ratings in excess of 30 percent for the right shoulder disability, 20 percent for the left shoulder disability, exclusive of a period of temporary total evaluation, and 30 percent for migraine headaches was vacated and remanded for action consistent with the terms of the joint motion.

As will be discussed in further detail below, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is now for consideration.  

In May 2011, the Board sent the Veteran a "90-day letter."  In August 2011, the above-listed attorney filed a VA Form 21-22a.  Additional evidence was also submitted, along with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  

In November 2011, the Board advised the Veteran that the Veterans Law Judge who had conducted the 2005 hearing had retired and she was offered an opportunity for additional hearing.  The Veteran responded, indicating that she did not wish to appear at a hearing and requested that her case be considered on the evidence of record.  

The issues of entitlement to increased initial evaluations for right and left shoulder disabilities, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, for the period since July 18, 2002, her migraine headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

For the period since July 18, 2002, the criteria for a 50 percent evaluation, and no more, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for migraine headaches, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.    

VA has also fulfilled its duty to assist.  The claims file contains VA treatment records, private medical records, and numerous lay statements.  The Veteran was provided VA examinations to determine the nature and severity of her migraine headaches and on review, these are adequate for rating purposes.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the issue decided herein.  38 C.F.R. § 3.159(c).  

Analysis

Migraine headaches

In July 2004, the RO granted entitlement to service connection for migraine headaches and assigned a 10 percent evaluation effective July 18, 2002.  The Veteran was determined to have perfected an appeal of this decision and in September 2010, the Board granted an initial increase to 30 percent.  The RO implemented the increase effective July 18, 2002.

Pursuant to the joint motion, the parties agreed that a remand was warranted for the Board to provide an adequate discussion of the competency and credibility of lay statements regarding the frequency and severity of the appellant's headaches.  The joint motion noted the appellant reported prostrating headaches lasting from 6 to 8 hours, or up to an entire day, occurring 3 to 5 days per week with associated symptoms.  The parties indicated that it was unclear from the Board's analysis what the difference was between "completely prostrating attacks" and "characteristic prostrating attacks" and why her statements that she had to lie down in bed did not constitute attacks that were completely prostrating.  The parties further agreed that, despite the Board's assertion to the contrary, the appellant appeared competent to report on the severity and frequency of her headaches.  While the Board is free to find that the appellant's lay statements are not credible, it must provide adequate reasons and bases for doing so.  On remand, the Board was to address all relevant evidence, to include the competency and credibility of all lay statements.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Fenderson Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent evaluation is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Neither the rating criteria nor the Court has defined the term "prostrating." According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  As pointed out in the joint motion, "inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  Further, nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to warrant a 50 percent rating.  

On VA examination in October 2002, the Veteran described experiencing migraine headaches every one to two weeks, lasting for 15 to 20 minutes or longer, light sensitivity during the headaches, and having to stay in bed.  She reported that she did not take any medications for migraines.  On neurologic examination, the cranial nerves II through XII were grossly intact and coordination was within normal limits.  The diagnosis was migraine headache.  The examiner noted that the Veteran was currently a stay-at-home mother and was uninsured.  

Private treatment records from approximately March 2003 to March 2004 contained no complaints of any migraine headaches.  

In a May 2004 VA mental disorders examination, the Veteran stated that since discharge from service she had worked for her parents' cleaning business observing others doing the work.  

On VA examination in May 2004, the Veteran reported migraine headaches occurring once every one to two weeks and lasting 15 minutes to an hour.  She indicated that she cannot work during an attack.  There was no other treatment.  The examiner noted that she complains of migraine headaches requiring medications.  She was neurologically intact.  The diagnosis was migraine headaches.  

In a July 2004 statement, the Veteran complained that her VA examinations lasted no more than ten minutes each.  She reported continued physical complaints, including headaches, and indicated that she "would have to go to the doctor every day if [she] went on every occurrence [she] had."  She stated that she could not afford that and instead, is given an ample supply of Effexor and pain medication so she did not have to.  

In an August 2004 private treatment note, the Veteran reported migraines more than five times per month on the left side with associated vomiting and incapacitation.  

In an April 2005 VA treatment note, the Veteran "presented for a history and physical as part of the vesting process."  She described sharp headaches twice a week.  An April 2005 magnetic resonance imaging (MRI) study of the brain was reported as normal.  

The Veteran testified during the April 2005 travel board hearing that she has migraine headaches twice a week.  She described photophobia, auras, and recent vomiting and indicated that she called her mother when she sensed a migraine and her mother took care of her young child.  She reported that she worked in her parents' housecleaning business and her duties were to drive around and supervise others.  She added that she was uninsured and the closest VA medical center was an hour and a half drive.  

An April 2005 statement from the Veteran's mother indicates that the headaches are so severe that she has to watch the appellant's child for up to six hours at a time.  She stated that the Veteran cannot move from the fetal position on her bed and that she had recently begun vomiting during the headaches.  A statement from the Veteran's husband suggested that they were separated, but that the Veteran calls him when she has headaches, which happens at least three times per week.  

Private treatment record dated in December 2005 indicates that the Veteran was scheduled to begin an 8-month police academy training in January.  An August 2006 record indicates that she had completed that training.  

Two additional lay statements, from a roommate and a service "buddy" were received in July 2006.  The roommate indicated that he had known the Veteran for four years had lived with her for two years, and since he had known her, she has had excruciating headaches throughout the day that impair her vision and require her to lie down due to the pain.  The buddy stated that he talks with the Veteran weekly, and she has headaches three to four times a day that require her to lie down for hours until they go away.  

A January 2007 VA treatment note documents the Veteran's reports of getting up to six migraine headaches per day and that the new medication was not effective.  A January 2007 computed tomography (CT) study of the head was reported as normal.  In March 2007, the Veteran reported more frequent migraines, including one the night before that lasted for six hours and did not resolve with Zomig.  In October 2007, the Veteran reported that her migraines had improved on Zomig and the headaches were not as bad as before.  In a telephone note approximately two weeks later, she stated that she was a contractor being deployed to Iraq and requested immunizations.  In March 2008, she reported that she was working at her parents' business but they were selling it.  She described daily headaches with vomiting.  

An August 2008 VA orthopedic consultation note documented a reported social history of current unemployment and a Homeland Security program at a local college.  

On VA examination in September 2008, the Veteran stated that she had not worked for the past two years.  She had started to work as a police officer, but was unable to continue due to physical problems and depression.  She described daily headaches that can last up to 12 or 13 hours and prostrating headaches lasting the entire day three to four days a week with nausea, vomiting, and photophobia.  She reported that she has to stay in bed and that she takes Zomig as needed as well as prophylactic Verapamil.  

In November 2008, she reported that her migraines were not helped by Verapamil, and Zomitriptan (Zomig) does not help much because she does not have an aura where she could take the medication before the headache becomes severe.  

In correspondence dated in June 2009, the Veteran stated that she had migraines at least five times a week lasting six to eight hours a day.  She described photophobia, stated that she needs to lie down during the migraines, and that she changed her birth control, but it did not change the migraines.  She alleged that she did not have a normal life at all and everything stops when she had a migraine.  

On VA examination in September 2009, the Veteran reported migraine headaches five times a week lasting six to eight hours that were mostly prostrating.  The examiner noted that recent VA records showed a discontinuation of hormone birth control without a change in migraines.  The examiner concluded that the Veteran's headache episodes had increased or worsened since service based on a review of the evidence.  The examiner noted, however, that the character of the headaches varied, and there was no record of emergency room visits or urgent care clinic visits as one would expect, particularly when treatment given on a regular basis afforded no relief.  It was noted that most complaints were presented during regular clinic visits and relayed by the patient, which is subjective.  The examiner stated that the number of prostrating attacks was mostly hearsay evidence and not adequately documented.  The examiner further noted that current headaches were most likely a mixed type - both migraine and tension in etiology, with referred pain from her shoulders.  

A July 2011 statement from the Veteran's mother indicates increasing migraine headaches that last for at least a few hours to a whole day.  Streetlights reportedly triggered the migraines.  Her mother indicated that she has been asked to stay for a while to take over some of the daily routines and child care.  

A July 2011 statement from F.G. indicates that he has known the Veteran for several years.  He indicated that the Veteran suffered from severe migraine headaches which occur daily and sometimes last for eight or more hours.  She could not drive a car during the evening, because streetlights triggered migraines.  She laid in bed hours at a time daily and they had to get her mother or a part-time nanny to watch the children.  

A July 2011 statement from a private physician, Dr. S.S., indicates that he recently evaluated the Veteran for complaints of debilitating migraine headaches.  He noted that until around 2009, she was having headaches four to five times a week and is now having approximately six episodes a week.  The migraines last for an average of six to ten hours.  She had been on multiple medical regimens without success.  When she had an attack, she took medications as directed and went to bed until the symptoms subside.  Despite the severity, frequency, and duration of the headaches, she rarely went to the emergency room because she did not like taking narcotics.  Neurologic examination of the cranial nerves was grossly intact.  In summary, the physician stated that the Veteran "has a service connected, migraine headache syndrome with symptoms that are severe, frequent, long lasting, incapacitating, and poorly responsive to treatment."  He further stated that she was unable to reliably function in the workplace and was unable to be gainfully employed.  

The Veteran is competent to describe the frequency and severity of her migraine headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's mother and the other individuals providing lay statements are also considered competent to describe symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Considering the referenced statements, as well as the Veteran's history as reported in medical records, the claims file contains evidence that she suffers from frequent migraines.  Such evidence also suggests that the migraine attacks are completely prostrating and long-lasting.  That is, the Veteran is apparently unable to function and requires bed rest for several hours.  Arguably, headaches of such severity and duration would produce severe economic inadaptability and indeed, the Veteran has reported that she is unable to work during a migraine attack.  

Notwithstanding the competency of the referenced evidence, the Board must also consider the credibility.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran is clearly an interested party and as discussed, was apparently able to work for her parents' company, complete police academy training, and attend a local college.  These facts weigh against her statements regarding the reported level of incapacitation.  As pointed out in the joint motion, however, she indicated that her work for her parents' cleaning company was limited to her observing others perform the work, and she was unable to perform duties as a police officer because of her physical and mental problems.  As raised in the September 2009 VA examination report, the Board also questions the lack of emergency room or urgent care visits for the reported migraines.  The Veteran, however, has reported living a substantial distance from available VA treatment and as indicated in the July 2011 medical statement, she rarely goes to the emergency room because she does not like taking narcotics.  

The statements from the Veteran's friends and family are largely consistent in that they document a long history of increasing headaches with a need for bed rest and the inability of the appellant to take care of her children or otherwise function during the migraine attacks.  

Notwithstanding the above reservations, the Board resolves reasonable doubt in the Veteran's favor and accepts the lay evidence of record.  Thus, the disability picture for migraine headaches more nearly approximates the criteria for a 50 percent evaluation.  As set forth above, it appears that the severity and frequency of the Veteran's migraine headaches have worsened throughout the appeal period.  Given the nature of the disability, as well as the lay evidence of record, it is difficult to determine when a definite increase was factually ascertainable.  Thus, an initial 50 percent evaluation is granted.  Staged ratings are not for application.  See Fenderson.  A 50 percent evaluation is the highest schedular evaluation available under Diagnostic Code 8100.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed.Cir. 2009). 

In light of the evidence discussed above, the rating criteria for service-connected migraine headaches describe the Veteran's disability level and symptomatology.  That is, the rating criteria clearly consider her complaints of prostrating attacks and difficulty with employment.  Thus, as her disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and a referral for extraschedular evaluation is not in order.  Id.   


ORDER

For the period since July 18, 2002, a 50 percent evaluation for migraine headaches is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Right and left shoulder disabilities

In August 2003, the RO granted entitlement to service connection for left and right shoulder disabilities and assigned evaluations of 20 percent and 10 percent respectively, effective July 18, 2002.  In July 2004, the evaluation for the right shoulder was increased to 30 percent disabling from July 18, 2002.  In February 2008, the RO assigned a 100 percent evaluation for the left shoulder under 38 C.F.R. § 4.30 effective September 6, 2006.  A 20 percent evaluation was assigned from November 1, 2006.  In September 2010, the Board denied entitlement to increased initial evaluations for the service-connected right and left shoulder disabilities.  

Pursuant to the joint motion, the parties agreed that remand was required because the Board did not provide an adequate statement of reasons or bases for its determination that ratings in excess of 30 percent and 20 percent, respectively, for the appellant's right and left shoulder disabilities, were not warranted because it failed to discuss functional loss due to painful motion pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The parties stated that "[d]espite the record being replete with evidence of guarding and painful motion, the Board's (sic) failed to provide any analysis of the provisions of 38 C.F.R. §§ 4.40 and 4.45, to the facts of this case, and neglected to provide adequate consideration of the appellant's functional loss due to painful motion."  On remand, the Board was to address functional loss based on painful motion in light of the referenced regulations and case law.  

The provisions set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Veteran has undergone numerous examinations throughout the appeal period.  The most recent VA examination was conducted in September 2009.  At that time, the examiner noted she had marked guarding and unwillingness to move both arms because of pain and fear of recurrent dislocation.  The examiner further stated that due to the amount of guarding manifested, he was unable to determine DeLuca or range of motion information following repetitive motion.  

A July 2011 statement from A.F., a Certified Physician Assistant at a private orthopedic surgery office, indicates that the Veteran was seen by their practice in 2006 and underwent repair of the left shoulder, which continues to dislocate on a regular basis up to four times a week.  On examination, she had limited range of motion due to pain and instability.  Abduction was extremely limited by pain.  Forward flexion was a little bit better.  Rotation in both shoulders was very limited.  Range of motion findings, in degrees, were not provided.  

Considering the length of time since the last examination, as well as the recent private report suggesting significant limitation of motion, the Board finds that further VA examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, the Board finds that another examination is necessary to obtain information needed to adequately address the concerns expressed in the joint motion.  That is, current findings are needed regarding functional impairment due to pain on motion and other factors.  In this regard, the Board observes that the Veteran was apparently unwilling to comply with repetitive motion testing on the last VA examination.  She is reminded that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

On remand, the Veteran should be provided an opportunity to submit additional private orthopedic records.  38 C.F.R. § 3.159(c)(1).  VA treatment records were last printed in February 2009 and updated records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Total disability evaluation based on individual unemployability due to service connected disorders

In the joint motion, the parties noted that the Veteran had a combined 70 percent rating, prior to the Board's award in this decision of a 50 percent rating for migraines; was unemployed, and she maintained that she was unable to work.  The joint motion specifically referenced the Veteran's December 2, 2008 correspondence to her Senator, wherein she stated that she "cannot work".  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board was to address the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders when readjudicating the increased rating claims.  Accordingly, this issue has been listed above.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders has not been adjudicated by the RO.  Moreover, in light of the Board's grant of an increased evaluation for migraine headaches, a remand is warranted.  Further development, to include VCAA notification, is also needed.  See 38 C.F.R. § 3.159.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  On review, the schedular requirements are currently met.  

On VA examination in September 2009, the examiner noted that the Veteran had not completed optimal treatment for her headaches, and if the shoulder condition and depression was contributing, these conditions should be addressed and treated fully prior to rendering permanent unemployability for her migraines.  The examiner further stated that pending optimal treatment, permanent unemployability from the shoulder condition was not able to be stated in definite terms.  

The Veteran submitted recent medical statements indicating that she is unemployable due to her service-connected bilateral shoulder disability and migraine headaches.  See July 2011 statement from Dr. S.S.; and July 2011 statement from A.F., PAC.

Despite opinions regarding employability, the Veteran's employment history is unclear.  That is, information of record suggests that she worked for her parents, participated in a police training program, and attended college.  There is even a suggestion that she was going to be a contractor overseas.  Thus, the Board finds that additional development is needed in this regard.  Specifically, the appellant should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Board observes that a completed VA Form 21-8940 is required for a grant of a total disability evaluation based on individual unemployability due to service connected disorders.  See M21-1MR, IV.ii.2.F.25.a.  

At the April 2005 hearing, the Veteran was asked whether she applied for any type of Social Security.  She testified that she did not, but that she went to college and almost had an associate's degree.  On review, it is unclear whether the Veteran has applied for Social Security disability benefits since.  Given the recent medical statements regarding her inability to work, the RO should determine whether she has applied for or is in receipt of such benefits and if so, these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide appropriate VCAA notice on the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  

2.  The RO should contact the Veteran and provide an opportunity for her to identify recent orthopedic treatment.  Specifically, she should be requested to identify dates of orthopedic treatment by A.F., PAC or Dr. M.K.  She is invited to submit the records herself or an authorization for release of such records.  If an appropriately completed authorization is received, the RO should request any identified records.  Any records obtained should be associated with the claims file.  

3.  The RO should request relevant VA treatment records for the period from February 2009 to the present.  All records obtained should be associated with the claims file.  

4.  The RO should determine whether the Veteran applied for or is in receipt of any benefits from the Social Security Administration.  If so, these records should be requested.  Any records obtained should be associated with the claims file.  

5.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

6.  The RO should send the Veteran a VA Form 21-8940 and request that she complete it.  She should also be advised that she may submit other evidence, such as statements from previous employers or her Social Security earnings record, in support of her claim.  

7.  Thereafter, the Veteran should be afforded a VA orthopedic examination by an orthopedist.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating shoulder disabilities, the orthopedist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right and left shoulder disabilities.  The orthopedist is specifically requested to address the following:

(a) In accordance with the joints examination worksheet, remeasure the range of motion of the shoulder joints after repetitive motion and state whether there is any additional loss of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  Any additional loss of motion should be recorded in degrees.  The orthopedist is specifically requested to state whether there is functional impairment due to pain on motion or other factors such that limitation of arm motion is effectively limited to 25 degrees from either side.

(b) Indicate whether there is any evidence of fibrous union of the humerus, nonunion of the humerus, or loss of head of the humerus on either the right or left side.  The orthopedist is also requested to address the Veteran's reports of multiple dislocations and indicate whether such is supported by objective clinical findings.  

A complete rationale for any opinion expressed must be provided.  

8.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

9.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

10.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluations are warranted for right and left shoulder disabilities from July 18, 2002, exclusive of the period of an assigned temporary total rating; and adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


